
	
		I
		112th CONGRESS
		1st Session
		H. R. 2254
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Capuano (for
			 himself, Mr. Keating,
			 Mr. Frank of Massachusetts,
			 Mr. Gonzalez,
			 Mr. Lynch,
			 Mr. Markey,
			 Mrs. McCarthy of New York,
			 Mr. McGovern,
			 Mr. Neal, Ms. Norton, Mr.
			 Olver, Mr. Pascrell,
			 Mr. Serrano,
			 Mr. Tierney,
			 Ms. Tsongas, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to direct the
		  Secretary of Transportation to establish national tunnel inspection standards
		  for the proper safety inspection and evaluation of all highway tunnels, and for
		  other purposes.
	
	
		1.National tunnel inspection
			 program
			(a)In
			 GeneralTitle 23, United States Code, is amended by inserting
			 after section 149 the following:
				
					150.National tunnel
				inspection program
						(a)National Tunnel
				Inspection StandardsThe Secretary, in consultation with State
				transportation departments and interested and knowledgeable private
				organizations and individuals, shall establish national tunnel inspection
				standards for the proper safety inspection and evaluation of all highway
				tunnels. The standards established under this subsection shall be designed to
				ensure uniformity among the States in the conduct of such inspections and
				evaluations.
						(b)Minimum
				Requirements for Inspection StandardsThe standards established
				under subsection (a) shall, at a minimum—
							(1)specify, in
				detail, the method by which highway tunnel inspections shall be carried out by
				the States;
							(2)establish the
				maximum time period between the inspections based on a risk-management
				approach;
							(3)establish the
				qualifications for those charged with carrying out the inspections;
							(4)require each State
				to maintain and make available to the Secretary upon request—
								(A)written reports on
				the results of the inspections together with notations of any action taken
				pursuant to the findings of the inspections; and
								(B)current inventory
				data for all highway tunnels located in the State reflecting the findings of
				the most recent highway tunnel inspections conducted;
								(5)establish
				procedures for national certification of highway tunnel inspectors;
							(6)establish
				procedures for conducting annual compliance reviews of State inspections and
				State implementation of quality control and quality assurance procedures;
				and
							(7)establish
				standards for State tunnel management systems to improve the tunnel inspection
				process and the quality of data collected and reported by the States to the
				Secretary for inclusion in the national tunnel inventory to be established
				under this section.
							(c)Training and
				Certification Program for Tunnel InspectorsThe Secretary, in
				cooperation with State transportation departments, shall establish a program
				designed to ensure that all individuals carrying out highway tunnel inspections
				receive appropriate training and certification. Such program shall be revised
				from time to time to take into account new and improved techniques.
						(d)National Tunnel
				InventoryThe Secretary shall establish a national inventory of
				highway tunnels reflecting the findings of the most recent highway tunnel
				inspections conducted by States under this section.
						(e)Availability of
				FundsTo carry out this section, the Secretary may use funds made
				available pursuant to the provisions of sections 104(a) and
				502.
						.
			(b)Surface
			 Transportation ProgramSection 133(b)(1) of such title is amended
			 by inserting , tunnels that are eligible for assistance under this title
			 (including safety inspection of such tunnels), after
			 highways).
			(c)Conforming
			 AmendmentThe analysis for chapter 1 of such title is amended by
			 inserting after the item relating to section 149 the following:
				
					
						150. National tunnel inspection
				program.
					
					.
			
